Citation Nr: 1413875	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  01-08 532	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for memory loss, including as a manifestation of an undiagnosed illness or a chronic multi-symptom illness.


REPRESENTATION

 Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's mother, and Veteran's sister




ATTORNEY FOR THE BOARD

Robert R. Watkins, General Attorney


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1991.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2000 decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  In August 2002, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that denied the claim of entitlement to service connection for memory loss, including as a manifestation of an undiagnosed illness or a chronic multi-symptom illness.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the August 2002 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that she wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the September 2011 Board decision that denied the claim of entitlement to service connection for memory loss, including as a manifestation of an undiagnosed illness or a chronic multi-symptom illness is vacated.  The remainder of the September 2011 Board decision remains undisturbed. 
 


	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals


